Bleckley, C. J.
1. The controversy involving disputed facts as well as grave questions o£ law, there was no abuse of discretion in granting an injunction until a trial can be had upon the merits of the cause.
2. It is discretionary with the judge sitting at chambers upon an application for injunction to reopen the case for more testimony upon the discovery of additional witnesses by one of the parties after argument, and whilst holding up the matter for decision. Warrenv. Bunch, 80 Ga. 124. Nothingtothe contrary was decided in Hxiff v. Markham, 70 Ga. 284, or in Boyce v. Burchard, 21 Ga. 74.

Judgment affirmed.

From Chatham county. Before Judge Fa lligant. At chambers, April 11, 1891.
Charlton & Mackall, for plaintiff in error.
Erwin, DuBignon & Chisholm and S. T. Kingsbery, contra.